t c memo united_states tax_court karan m hintze petitioner v commissioner of internal revenue respondent docket no filed date karan m hintze pro_se james gehres for respondent memorandum opinion vasquez judge respondent determined the following deficiencies additions to tax and penalties in petitioner’s and federal income taxes addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number - - the first set of issues in this case concerns whether petitioner realized gross_receipts from her sole_proprietorship in excess of that reported on her returns the second set of issues deals with whether petitioner is entitled to various deductions for business_expenses which petitioner claimed on schedule c profit or loss from business for the years in issue finally we must decide whether petitioner is liable for the additions to tax and penalties determined by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background at the time the petition was filed in this case petitioner resided in or near ketchum idaho during the years at issue petitioner operated a sole_proprietorship through which she provided cosmetology services petitioner performed this work out of her condominium apartment as well as at the homes of her clients in addition to providing services as a cosmetologist petitioner developed a new line_of_business in the field of micropigmentation as explained by petitioner micropigmentation involves the changing of human body colors through the use of certain injected dyes micropigmentation is used not only in the cosmetology field but also in the medical field as a component of reconstructive plastic surgery in her capacity as a paramedical aesthetician petitioner provided micropigmentation services in beauty spas and doctors’ offices petitioner also trained others in the micropigmentation process and distributed the necessary equipment in order to attract a market for her training courses petitioner conducted introductory seminars on micropigmentation at a number of locations after concessions ’ the following items remain in dispute with respect to petitioner’s tax_year reported by determined by amount in item petitioner respondent dispute gross_receipts dollar_figure dollar_figure dollar_figure home_office expense big_number -o- big_number ' petitioner concedes respondent’s determination as to the amount of the deduction for car and truck expenses while respondent concedes petitioner’s deduction for traveling expenses - - similarly after concessions ’ the following items remain in dispute with respect to petitioner’s tax_year reported by determined by amount in item petitioner respondent dispute gross_receipts dollar_figure dollar_figure dollar_figure home_office expense big_number -o- big_number traveling expense big_number big_number meal expense -0o- laundry expense figures are net of the 50-percent reduction required by sec_274 for convenience we shall combine our findings_of_fact and opinion with respect to each disputed item discussion a gross_income petitioner reported gross_receipts from her sole_proprietorship on schedule c of dollar_figure and dollar_figure for tax_year sec_2 petitioner concedes respondent’s determination as to the amount of the deduction for car and truck expenses petitioner also concedes respondent’s determination as to the amount of the deduction for supplies expense with respect to the deductions for advertising and telephone expenses petitioner appears to concede respondent’s determination by incorporating the figures determined by respondent into her posttrial brief to the extent these items are not conceded we sustain respondent’s determination with respect to these items as petitioner failed to introduce evidence to the contrary see rule sec_142 sec_149 pearson v commissioner tcmemo_2000_160 respondent concedes the deductions claimed by petitioner for interest_expense and rent expense respondent also concedes that petitioner is entitled to dollar_figure of the dollar_figure deduction for traveling expenses claimed by petitioner finally the parties have stipulated that petitioner recognized dollar_figure in capital_gain upon the sale of her principal_residence - - and respectively petitioner did not maintain records to support these figures after reviewing the deposits which petitioner made to her bank accounts during the years in issue respondent determined that petitioner received gross_income from her business in excess of that which she reported on her return rach taxpayer is required to maintain adequate_records of income see sec_6001 in the absence of adequate books_and_records the commissioner may reconstruct a taxpayer’s income by any reasonable method see sec_446 54_tc_1121 the bank_deposits method is an accepted method of income reconstruction when a taxpayer has inadequate books_and_records see 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 the bank_deposits method assumes that all money deposited into a taxpayer’s bank account during a given period constitutes taxable_income although the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge see 102_tc_632 dileo v commissioner supra pincite the taxpayer has the burden of proving that the bank_deposits came from a nontaxable source see rule a clayton v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir -- - during the years at issue petitioner maintained two accounts at seafirst bank account no consisted of a checking account checking account and a savings account savings account similarly account no consisted of a checking account checking account anda savings account savings account the manner in which respondent used these accounts to reconstruct petitioner’s gross_income is set out below adjustments for tax_year respondent determined that the deposits to petitioner’s savings accounts represented nontaxable income accordingly in reconstructing petitioner’s gross_income for tax_year respondent considered only the deposits to checking account and checking account the deposits to checking account during totaled dollar_figure and the deposits to checking account totaled dollar_figure from the gross_receipts of dollar_figure respondent subtracted dollar_figure on account of deposits representing transfers from petitioner’s other bank accounts respondent subtracted an additional dollar_figure for deposits representing nontaxable gifts from petitioner’s parents with total subtractions from gross_receipts of dollar_figure respondent determined that petitioner recognized gross_income of the totals of the deposits to checking account sec_355 and sec_317 are those determined by respondent petitioner does not contest these figures instead she uses them as the starting point for her own gross_income analysis - dollar_figure this figure is dollar_figure more than that reported by petitioner on her return petitioner objects to respondent’s reconstruction of her gross_income on the basis that respondent failed to account for additional deposits of nontaxable income first petitioner contends that respondent failed to subtract from the total gross_receipts figure the proceeds of a dollar_figure car loan as well as an additional dollar_figure representing the proceeds of a loan froma friend respondent concedes that these amounts do not constitute taxable_income nonetheless respondent does not reduce gross_receipts by these amounts because the proceeds of the two loans were initially deposited to savings account a fact confirmed by the bank statements introduced into evidence by petitioner since the beginning gross_receipts figure included only deposits to petitioner’s checking accounts there 1s no reason to reduce that figure on account of deposits of nontaxable income to petitioner’s savings accounts to the extent the loan proceeds were transferred to petitioner’s checking accounts they were considered by respondent through the reduction for interaccount transfers we agree with respondent that the gross_receipts figure which respondent determined should not be reduced by the dollar_figure in loan proceeds second petitioner contends that the gross_receipts figure should be reduced by dollar_figure on account of nontaxable gifts - - from her parents as opposed to the dollar_figure allowed by respondent petitioner produced what appears to be a financial spreadsheet pertaining to her parents which reflects total distributions to or for the benefit of petitioner during of dollar_figure of the dollar_figure of such expenditures which respondent determined did not warrant a reduction from gross_receipts dollar_figure was paid to third parties on petitioner’s behalf as those amounts were not deposited to petitioner’s checking accounts they do not support a reduction from the gross_receipts figure determined by respondent the remaining dollar_figure in dispute consists of a purported distribution of dollar_figure to petitioner on date as well as a purported dollar_figure distribution to petitioner on date petitioner however failed to establish that these amounts were deposited to her checking accounts accordingly petitioner is not entitled to a reduction from gross_receipts by reason of nontaxable transfers from her parents in excess of the dollar_figure allowed by respondent third petitioner contends that the reduction from gross_receipts on account of interaccount transfers should be dollar_figure as opposed to the dollar_figure reduction allowed by respondent for such purpose petitioner introduced into evidence bank statements indicating that dollar_figure in transfers were made - from savings account to checking account during given that respondent conceded that all deposits to savings account represent nontaxable income petitioner is entitled to an additional dollar_figure reduction to the gross_receipts figure determined by respondent in summary respondent’s determination that petitioner received failed to report dollar_figure of gross_income during is sustained to the extent of dollar_figure adjustments for tax_year similar to his calculations for the tax_year respondent’s reconstruction of petitioner’s gross_income for was limited to the deposits made to petitioner’s checking accounts respondent determined that petitioner made dollar_figure in deposits to checking account and dollar_figure in deposits to checking account during from the dollar_figure in gross_receipts respondent subtracted dollar_figure for deposits identified as representing receipts of nontaxable income respondent therefore determined that petitioner recognized gross_income from her business of dollar_figure as opposed to dollar_figure reported by petitioner we cannot account for the dollar_figure discrepancy between what petitioner claims should be the reduction from gross_receipts for interaccount transfers and the amount of such transfers reflected on the bank statements as explained supra note petitioner does not challenge the calculation of total deposits - petitioner does not contend that the deposits of nontaxable income into her checking accounts exceeded the dollar_figure allowed by respondent accordingly respondent’s determination that petitioner failed to report dollar_figure of gross_income from her business during is sustained b business deductions ordinarily a taxpayer is permitted to deduct the ordinary and necessary expenses that she pays or incurs during the taxpayer year in carrying_on_a_trade_or_business see sec_162 a taxpayer however is required to maintain records sufficient to establish the amounts of her deductions see sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that she paid_or_incurred a deductible expense but does not establish the amount of the deduction we may estimate the amount allowable in certain circumstances see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer whose inexactitude is of her own making see cohan v commissioner supra pincite in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation reguirements of sec_274 d in order for a deduction to be allowed the expenses to which sec_274 applies include among other things traveling expenses which include expenses for meals_and_lodging while away from home and entertainment_expenses see sec_274 and we may not use the cohan doctrine to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date traveling expenses on her return petitioner claimed a deduction for traveling expenses of dollar_figure for tax_year of this amount respondent concedes a deduction of dollar_figure for expenses_incurred by petitioner for parking at trial petitioner introduced copies of receipts and other documentation in support of her contention that she incurred traveling expenses of dollar_figure traveling expenses are subject_to the substantiation requirements of sec_274 see sec_274 no deduction is allowed for expenses_incurred for travel away from the taxpayer’s home including meals_and_lodging unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure -- the dates of departure and return and the number of days spent on business the place of destination by name of city or town and the business reason or expected business benefit from the travel see sec_274 sec_1_274-5t temporary income_tax regs fed reg date a expenses not subject_to sec_274 as a preliminary matter we note that a number of the expenses included by petitioner under the category of traveling expenses do not constitute traveling expenses for purposes of sec_274 the most significant of these items are the expenses which petitioner incurred for renting the hotel conference rooms in which to conduct her seminars the expenses which we find are not subject_to the substantiation requirements of sec_274 total dollar_figure and are enumerated in appendix a ’ petitioner is entitled to a deduction for such amounts b domestic travel with respect to deductions claimed for traveling expenses within the united_states we find that petitioner has satisfied the substantiation requirements of sec_274 with respect to petitioner charged a substantial fee for attending the seminars we do not view the direct costs of conducting the seminars as constituting a traveling expense under sec_274 d or an item generally considered to constitute entertainment under sec_274 see sec_1_274-2 income_tax regs ’ these expenses are in addition to the dollar_figure of parking expenses conceded by respondent expenses totaling dollar_figure these expenses are enumerated in appendix b cc foreign_travel most of the deduction claimed by petitioner for traveling expenses pertains to expenses_incurred for travel overseas during the summer of petitioner conducted two seminars in denmark to promote her micropigmentation instruction courses the first was held at a hotel in copenhagen denmark on august and the second was held in alborg denmark on august petitioner embarked on her trip to denmark on august and she returned on september in order to conduct preliminary work for the seminars and to establish contacts petitioner traveled to denmark in may of with respect to the traveling expenses_incurred by petitioner during her trips to denmark we find that petitioner has satisfied the heightened substantiation requirements of sec_274 with respect to those expenses enumerated in appendix c these expenses total dollar_figure among the expenses which we find petitioner did not substantiate under sec_274 are the airfare and other expenses attributable to rick schultsmeier petitioner testified that mr schultsmeier accompanied her on the trip to assist her in transporting the equipment and materials which petitioner needed to conduct her seminars mr schultsmeier however was -- not an employee of petitioner accordingly no deduction attributable to expenses_incurred on his behalf is allowed see sec_274 a sec_1_274-2 income_tax regs while petitioner has satisfied the substantiation requirements of sec_274 with respect to a number of her foreign traveling expenses sec_274 must also be addressed given that these expenses relate to travel outside the united_states sec_274 provides that no deduction otherwise allowable under sec_162 shall be allowed for that portion of the expenses attributable to travel outside the united_states which under regulations prescribed by the secretary is not allocable to the taxpayer’s trade_or_business see also sec_1_274-4 income_tax regs the provisions of sec_274 c are applicable only if a the travel outside the united_states exceed sec_1 week and b the portion of the time of such travel which is not attributable to the pursuit of the taxpayer’s trade_or_business i sec_25 percent or more of the total time of such travel see sec_274 sec_1_274-4 income_tax regs the record reflects that petitioner’s travel to denmark in may of spanned a 6-day period from may to may we therefore find that petitioner’s travel overseas during this period did not exceed week as the exception under sec_274 a applies sec_274 does not impose an additional restriction on petitioner’s ability to deduct - - traveling expenses relating to her trip to denmark in may of petitioner is therefore allowed a deduction for item sec_1 through on appendix c which total dollar_figure with respect to her second trip to denmark in petitioner left from seattle washington on august and returned on september her trip thus spanned days since the trip exceeded the 7-day threshold set forth in sec_274 c a we must determine whether the portion of the time not allocable to petitioner’s trade_or_business constituted percent or more of the total time of her trip the regulations specify that the total time traveling outside the united_states shall be allocated on a day-by-day basis between days of business activity and days of nonbusiness activity see sec_1_274-4 income_tax regs we therefore must allocate each of the days which petitioner spent on the trip between these categories the days which petitioner spent traveling to and returning from denmark are considered we note that petitioner did not introduce evidence as to the cost of her travel to and from denmark with respect to this first trip nor did she claim a deduction therefor in analyzing whether the travel time exceeded the 7-day threshold provided in sec_274 a the day of departure is not considered see sec_1_274-4 income_tax regs thus for purposes of sec_274 c a petitioner’s trip lasted days for purpose of analyzing the 25-percent test under sec_274 b the day of departure is included in the calculation see sec_1_274-4 income_tax regs -- - business days see sec_1_274-4 income_tax regs in addition any day during which the principal activity was the pursuit of petitioner’s trade_or_business constitutes a business_day see sec_1_274-4 income_tax regs the business activities in which petitioner engaged while in denmark included not only preparing for and conducting the seminars but also training the individuals who sought petitioner’s instruction courses one of petitioner’s clients testified that a typical training session following a seminar took anywhere from to days accordingly in addition to the days which petitioner spent preparing for and conducting the seminars we find that petitioner spent at least an additional days training clients whom she obtained through the two seminars and through her efforts during her prior trip to denmark in may as at least days of petitioner’s 11-day trip were devoted to the pursuit of petitioner’s trade_or_business the exception provided by sec_274 b applies sec_274 therefore does not impose an additional limitation on the deductibility of petitioner’s traveling expenses relating to her second trip to denmark during accordingly petitioner is entitled toa deduction for item sec_5 through in appendix c which total dollar_figure ‘ this testimony was provided by beverly violette an individual who took a micropigmentation instruction course from petitioner in we find her testimony probative of the general nature of the instructional courses which petitioner offered during the prior year d conclusion as to traveling expenses to summarize our findings above petitioner is entitled toa deduction of dollar_figure for domestic traveling expenses anda deduction of dollar_figure for foreign traveling expenses furthermore petitioner is entitled to a deduction of dollar_figure for expenses which she improperly characterized as traveling expenses adding the dollar_figure deduction for parking expenses conceded by respondent brings the total deductions to which petitioner is entitled in respect of the expenses discussed above to dollar_figure meal _ and entertainment_expenses on her tax_return for petitioner reported meal and entertainment_expenses of dollar_figure pursuant to the limitation contained in sec_274 she claimed a deduction for percent of such expenses respondent determined petitioner was not entitled to a deduction for her meal and entertainment_expenses on the ground that petitioner had failed to meet the substantiation requirements of sec_274 meal and entertaining expenses are subject_to the substantiation requirements of sec_274 see sec_274 no deduction is allowed for such expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement each of the following elements the amount of each separate expenditure -- - the date of entertainment the name if any address or location of the entertainment the business reason for the entertainment or the nature of the business benefit derived or expected to be derived as a result of the entertainment and the nature of the business_discussion or activity and the occupation or other information relating to the person or persons entertained including the name title or other designation sufficient to establish the business relationship to the taxpayer see sec_274 sec_1_274-5t temporary income_tax regs fed reg date at trial petitioner produced receipts containing various notations which she contends substantiate business meal expenses in the amount of dollar_figure two of the receipts totaling dollar_figure represent expenses for food which petitioner provided at her seminars in denmark we addressed those expenses in our discussion of petitioner’s traveling expenses and shall not consider them here ’ with respect to the remainder of petitioner’s receipts most of them contain only a notation identifying the individual or individuals entertained as client or clients with respect to these expenses petitioner has failed to provide adequate information relating to the person or persons entertained sufficient to establish the busine sec_12 petitioner was allowed a deduction for these expenses on the ground that they were not subject_to sec_274 they are included as item sec_4 and in appendix a relationship to petitioner see sec_1_274-5t v temporary income_tax regs supra because petitioner has failed to substantiate these deductions pursuant to sec_274 no deduction is allowed on their account with respect to a number of other meal expenses however petitioner provided information including the name of the individual entertained sufficient to establish the business relationship to petitioner through her testimony petitioner identified these individuals as either plastic surgeons or representatives of beauty spas who contracted with petitioner for her micropigmentation services we find that petitioner has satisfied the substantiation requirements of sec_274 with respect to these particular expenses which are enumerated in appendix d and which total dollar_figure after application of the percent limitation contained in sec_274 petitioner is entitled to a deduction for meal and entertainment_expenses of dollar_figure home_office expense petitioner claimed deductions of dollar_figure and dollar_figure for business use of her home during tax years and respectively respondent disallowed these deductions in their entirety as a general_rule an individual taxpayer is not allowed a deduction with respect to expenses attributable to a dwelling_unit which the taxpayer uses as a residence see sec_280a - - sec_280a provides an exception to this general_rule for any item allocable to a portion of the dwelling_unit which is exclusively used by the taxpayer on a regular basis as the principal_place_of_business for a trade_or_business of the taxpayer a taxpayer exclusively uses a portion of his dwelling in a trade_or_business if and only if the portion in guestion is not at any time during the taxable_year used for nonbusiness purposes see hefti v commissioner tcmemo_1993_128 during the years at issue petitioner resided in a one- bedroom one-bathroom’ condominium containing square feet of living space petitioner designated square feet of her condominium as having been used for business purposes the space so designated includes her entire living room and dining room her entire bathroom and the portion of the kitchen containing the sink while petitioner contends that she used this portion of her condominium for business purposes she does not contend that such business use was exclusive in any event we would find any claim of exclusive business use implausible accordingly we sustain respondent’s disallowance of the deductions claimed by petitioner for business use of her home petitioner testified that she added a second bathroom in the closet of her bedroom petitioner however did not introduce evidence of any such remodeling laundry expense with respect to her tax_year petitioner deducted dollar_figure for professional laundry expense on her schedule c respondent determined that petitioner was entitled to a deduction of dollar_figure for such expense petitioner did not introduce evidence supporting a deduction in excess of that determined by respondent accordingly respondent’s determination in this regard is sustained cc additions to tax and penaltie sec_1 sec_6651 a sec_6651 imposes an addition_to_tax for failure to timely file a tax_return the addition equal sec_5 percent of the amount of tax reguired to be shown on the return for each month the return is late not to exceed percent in the aggregate the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect petitioner failed to timely file her and tax returns she contends that such failure is excusable on the ground that she believed that she had a zero tax_liability for each year reasonable_cause for delinguent filing exists if the taxpayer demonstrates that she exercised ordinary business care and prudence and nonetheless was unable to file the return within the prescribed period see 469_us_241 -- - petitioner’s belief that she did not owe any_tax does not satisfy the reasonable_cause standard under sec_665l1 a see klyce v commissioner tcmemo_1999_198 presnick v commissioner tcmemo_1997_398 krieger v commissioner tcmemo_1993_347 petitioner advanced no other reasons why her returns for and were not timely filed respondent is therefore sustained on the additions to tax under sec_6651 a negligence_penalty sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws see sec_6662 sec_1_6662-3 income_tax regs moreover negligence has been described as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances see 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs once the commissioner has determined an accuracy-related_penalty pursuant to sec_6662 the taxpayer bears the burden_of_proof as to such issue see 58_tc_757 - - with respect to the meal and entertainment_expenses at issue for the taxable_year we note that petitioner maintained detailed records of the expenses for which she claimed a deduction while we have determined that petitioner failed to satisfy the substantiation requirements under sec_274 with respect to some of these expenses this determination does not require a finding that petitioner has been negligent or in intentional disregard of respondent’s rules and regulations see 51_tc_520 affd but vacated and remanded for recomputation of deficiency 422_f2d_873 9th cir silverton v commissioner tcmemo_1977_ the records which petitioner offered to substantiate her meal and entertainment_expenses were not so inadequate as to constitute a failure of due care on her part we therefore hold that petitioner is not liable for the accuracy-related_penalty under sec_6662 with respect to the portion of the underpayment attributable to the disallowed meal and entertainment expense deductions with respect to the remaining portion of petitioner’s underpayment for and the entire portion of petitioner’s underpayment for respondent’s determination of the accuracy-related_penalty is sustained to reflect the foregoing decision will be entered under rule date -- - appendix a expense not subject_to sec_274 qd description bergman luggage -- converter for booth bartell drug -- certificate holder conference photos hotel d’angleterre scheelsminde hotel sas -- extra charge crates containers for equipment amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date - - appendix b traveling expenses for travel within the united_states payee airport motor inn morris air billy morales morris air lift tower lodge southwest airlines cutter’s bayhouse nendels inn alaska airlines shuttle express radisson sun valley resort northwest airlines amount dollar_figure dollar_figure -- - appendix c traveling expenses for travel outside the united_states item date description payee amount dsb -- danish state railways dollar_figure cab inn scandinavia dollar_figure cab inn scandinavia dollar_figure dsb - danish state railways dollar_figure scandinavian airlines dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure hotel triton dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure scheelsminde hotel dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure taxi ’ dollar_figure classy-one limousines dollar_figure hotel danmark dollar_figure the documentation provided by petitioner shows the taxi fares expressed in danish kroners we are satisfied that petitioner has provided a reasonable conversion of the amounts to u s dollars date -- p7 - appendix d meal and entertainment_expenses payee bamboo garden au mexicana olive garden the kneadery restaurant mango restaurant rosie mcgee’s confucius restaurant peg leg annie’s bamboo garden cutter’s bistro amount sec_22
